Citation Nr: 1025102	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar strain with X-ray findings of early 
degenerative osteoarthritis.

2. Entitlement to an initial compensable rating for service-
connected left leg sciatic nerve involvement. 

3. Entitlement to an initial compensable rating for service-
connected spastic colon with dyspepsia.

4. Entitlement to service connection for a ruptured blood vessels 
of the hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In June 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and it 
now returns to the Board for appellate review. 

In January 2008, the Veteran testified at a personal hearing 
before a Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is associated with the claims file.  

The Veteran has submitted additional evidence consisting of 
multiple treatment records dated between February 2009 and April 
2009.  See 38 C.F.R. § 20.1304 (2009).  The Board notes that the 
Veteran waived AOJ consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The Board notes that the service-connected lumbar spine 
disability on appeal was first rated noncompensably and in a 
December 2009 rating decision, a 10 percent rating evaluation was 
assigned, effective June 1, 2004, the date of claim.  However, as 
this rating is still less than the maximum benefit available, the 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to an initial compensable rating 
for service-connected spastic colon with dyspepsia and 
entitlement to service connection for ruptured blood 
vessels of the hands are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected lumbar strain with X-ray findings of early 
degenerative osteoarthritis, at its most severe, is manifested by 
range of motion of extension to 20 degrees, flexion to 90 
degrees, bilateral flexion to 40 degrees, left lateral rotation 
to 30 degrees, and right lateral rotation to 20 degrees with 
pain, but no additional functional limitation on repetition due 
to increased pain, incoordination, weakness, or fatigability.

2. Service-connected left leg sciatic nerve involvement is 
manifested by subjective sensory complaints of numbness and 
tingling without objective findings of additional sensory or 
motor or reflex impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
have not been met for service-connected lumbar strain with X-ray 
findings of early degenerative osteoarthritis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2. The criteria for an initial 10 percent rating, but no greater, 
for service-connected left leg sciatic nerve involvement have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8599-8520 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
June 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the June 
2008 remand was to achieve further development of the claim, 
namely that the Veteran could be afforded VA examinations with 
respect to his lumbar spine disability.  A review of the post 
remand record shows that this examination was accomplished in 
November 2008.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the June 2008 
remand, and that the Board may now proceed with adjudication of 
the claim.


II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in March 2004 with regard to his service connection 
claims, prior to the initial unfavorable AOJ decision issued in 
July 2005.  Additional letters were sent in April 2006 and July 
2008.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  However, the April 2006 letter was the first 
notice as to substantiating disability ratings and effective 
dates.   

Nevertheless, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claim.  See VAOPGCPREC 8-2003.  
Further, where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Even so, the Board finds that no prejudice to the Veteran has 
resulted from the inadequate timing of the notice with respect to 
disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, subsequent to the April 2006 VCAA letter, the 
Veteran's initial rating claims were readjudicated, and an 
supplemental statement of the case issued.  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F. 3d.  Therefore, the inadequacy of 
the timing of the VCAA notice was rectified by the readjudication 
of the Veteran's claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, the reports of March 2004, May 
2006, and November 2008 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable adjudication 
of the claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiners documented the Veteran's 
subjective complaints and medical history, and clinically 
evaluated the Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate disability 
rating.  The Board observes that neither the March 2004 or May 
2006 reports explicitly state that the claims file was available 
for review.  However, the lack of a claims file alone does not 
render the examinations inadequate.  In an initial rating claim, 
the current findings are most relevant to an equitable outcome.  
As nothing suggests that the lack of a claims file resulted in 
the examiners documenting findings inconsistent with the medical 
history outlined in the claims file, the Board does not find the 
VA examinations inadequate.  Moreover, the Board observes that 
the November 2008 VA examination report reflects review of the 
claims file and includes detailed discussion of the documented 
medical history.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Initial Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Therefore, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the Board has considered the propriety of 
staged ratings in evaluating the Veteran's service-connected 
lumbar spine disability.

The Veteran's service-connected lumbar strain with X-ray findings 
of early degenerative osteoarthritis is currently assigned a 10 
percent rating evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  His service-connected left leg 
sciatic nerve involvement is rated noncompensably under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8520 (2009).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such rating, and that a higher rating should, therefore, be 
assigned. 

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion of 
the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

As relevant to the lumbar spine, under the General Rating Formula 
for Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of height warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrants a 
rating of 20 percent.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a rating of 30 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disk syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  Pertinent to the rating of neurological conditions, 
the term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of picture 
for complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. § 
4.124a, Note.  Mild incomplete paralysis of the sciatic nerve, 
sciatic radiculitis warrants a 10 percent rating.  Moderate 
incomplete paralysis of the sciatic nerve, sciatic radiculitis 
warrants a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8720.

The relevant medical evidence includes VA treatment records and 
the reports of March 2004, May 2006, and November 2008 VA 
examinations.  At the March 2004 VA examination, the Veteran had 
subjective complaints of increased pain with prolonged sitting 
and after lying on his back on a hard surface for an extended 
time.  Range of motion was 100 degrees flexion and 30 degrees 
extension and bilateral rotation and flexion.  No pain with 
motion was noted.  X-rays showed early degenerative arthritis.  
The left sciatic nerve disability was not evaluated.  
 
In May 2006, the Veteran complained of severe pain treated with 
medication alone.  He indicated he could not reach overhead or 
bend over, but there was no incapacitation or time off from work 
documented.  Objective findings included range of motion of 
flexion to 90 degrees and extension and bilateral rotation and 
flexion each to 30 degrees.  No additional limitation due to 
pain, fatigue, lack of endurance, or incoordination was found 
upon repetition.  Gait was observed to be normal.  The diagnosis 
was lumbar strain with degenerative osteoarthritis with 
intervertebral disc syndrome L4-L5.

The left leg disability was noted to manifest by numbness and 
tingling in the back of the leg, preventing the Veteran from 
standing for more that a few minutes.  Peripheral nerve 
examination was normal with no signs of sensory or motor 
involvement.  

In November 2008, the Veteran reported a history of fatigue, 
decreased motion, stiffness, and weakness and that he was unable 
to walk more than a few yards.  The examiner observed an antalgic 
gait and lumbar flattening, but no other abnormal spinal 
curvature.  The examiner specifically stated that there was no 
muscle spasm, localized tenderness, or guarding severe enough to 
result in abnormal gait or spinal contour.  Range of motion was 
to 95 degrees flexion, 20 degrees extension, 40 degrees bilateral 
flexion, 30 degrees left lateral rotation, and 20 degrees right 
lateral rotation.  There was pain with motion reported, but no 
additional limitation with repetition observed.  Imaging studies 
showed degenerative joint disease at L5-S1 with mild narrowing of 
the disc space and corresponding foramen.  The examiner reported 
that there were significant effects on occupation and that 
activities such as chores, shopping, recreation, traveling and 
dressing would be moderately impaired by the disability and that 
exercise and sports would be prevented. 

The peripheral nerve examination again showed no impairment of 
motor or sensory function or reflexes.  The examiner reported 
that there were no significant effects on occupation and that 
activities such as chores, shopping exercise, sports, and 
recreation, traveling, and dressing would be mild to moderately 
impaired by the disability.  

Treatment records, VA and private, disclose no symptoms more 
severe or that are otherwise inconsistent with those documented 
above.  Based on the above evidence, the Board finds that a 
rating in excess of 10 percent for service-connected lumbar 
strain with X-ray findings of early degenerative osteoarthritis 
is not warranted.  As indicated, the range of motion measurements 
throughout the appeal period reveal flexion to at least 90 
degrees at all times.  Bilateral flexion and left lateral 
rotation were also not measured to be less than normal.  A loss 
of 10 degrees extension and right lateral rotation was documented 
in November 2008.  However, absent limitation of forward flexion 
to 45 degrees or less, a rating in excess of 10 percent for the 
service-connected lumbar spine disability is not supported by the 
evidence.  Even with consideration of pain, range of motion is 
not so limited.  Further, although the Veteran exhibits lumbar 
flattening, neither reverse lordosis or kyphosis were observed to 
support a 20 percent rating, and the examiner stated that any 
abnormal gait or abnormal spinal contour was not due to muscle 
spasm, guarding, or tenderness.  Moreover, although there is a 
diagnosis of intervertebral disc syndrome, there is no evidence 
of incapacitation, i.e., physician-prescribed bed rest, to 
warrant contemplation of a rating under the Formula for Rating 
Intervertebral Disc Syndrome.  

The Board also finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected back disability are 
contemplated in the 10 percent rating.  There is no indication 
that pain, weakness, lack of endurance, fatigability or 
incoordination due to the Veteran's back disability has caused 
functional loss greater than that contemplated by the 20 percent 
evaluation assigned.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.

Accordingly, in light of the above evidence, the Board determines 
that an initial rating in excess of 10 percent for service-
connected lumbar strain with X-ray findings of early degenerative 
osteoarthritis is not warranted. 

However, with regard to the Veteran's service-connected left leg 
sciatic nerve involvement, the Board observes that the Veteran 
complains of numbness and tingling, which are sensory symptoms 
and observable by the Veteran.  Thus, the Veteran is competent to 
speak to them.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The Board acknowledges that all peripheral nerve evaluations have 
been normal for sensory, motor, and reflex activity.  
Nevertheless, as indicated, the Veteran is competent to describe 
sensory symptoms, and there is no competent medical evidence that 
discounts the Veteran's complaints or relates those complaints to 
a cause other than the service-connected left sciatic nerve 
disability.  Accordingly, the Board affords the Veteran the 
benefit of the doubt and assigns an initial separate 10 percent 
rating for service-connected left leg sciatic nerve involvement.  
A 10 percent rating is assigned for purely sensory symptoms, and 
a rating in excess of 10 percent is not warranted without signs 
of motor or reflex impairment.

As indicated, the Board has contemplated the Veteran's own 
statements regarding the claimed severity of his service-
connected chronic lumbar strain.  However, with the exception of 
symptoms he experiences, such as pain, the Veteran is not 
competent to provide evidence on the question of the severity of 
a disability, to include performing and documenting any necessary 
tests and measurements.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Further, as evidenced by the above discussion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence does not provide 
clinical findings supportive of initial ratings in excess of 10 
percent for the Veteran's service-connected lumbar spine and left 
sciatic nerve disabilities, the preponderance of the evidence is 
against claims of entitlement to ratings in excess of those 
assigned.  Therefore, any such claims must be denied.

Extra-schedular and TDIU ratings

The Board notes that an extra-schedular rating is a component of 
a claim for an initial rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extra-schedular rating 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that the Veteran's service-connected lumbar 
strain or left sciatic nerve disability presents such an unusual 
or exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's subjective 
complaints and the clinical findings are contemplated by the 
rating schedule.  Further, the Board notes that the November 2008 
VA examiner stated that the service-connected lumbar spine 
disability caused significant impairment on the Veteran's usual 
occupation, but the competent evidence does not reveal frequent 
incapacitation or hospitalization or impairment of his ability to 
perform his work duties that is beyond that already compensated 
in the rating schedule.  Therefore, the Board determines that 
extra-schedular referral is not necessary.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU.  Moreover, the record 
establishes that the Veteran is currently employed.  Accordingly, 
the Board determines that further discussion of entitlement to a 
TDIU rating need not be discussed further. 


ORDER

An initial rating in excess of 10 percent for service-connected 
chronic lumbar strain is denied.

An initial 10 percent rating for service-connected left leg 
sciatic nerve involvement is granted.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary with respect to the Veteran's 
claim for an increased rating for his service-connected left 
sciatic nerve disability and his claim for service connection for 
a vascular disorder of the hands.

First, with respect to the Veteran's claim for a rating in excess 
of 20 percent for service-connected spastic colon, the Board 
observes that this issue was remanded for a VA examination to 
assess the current nature and severity this disability.  The 
Board notes that a November 2008 VA examiner indicated that the 
Veteran did not have symptoms of this disability, but that he 
should seek evaluation by a proctologist, which the Veteran 
indicated he would do.  In September 2009, a VA examiner reported 
that a review of electronic records failed to reveal that the 
Veteran had sought such treatment and that further evaluation was 
not possible due to this fact.  Thereafter, a December 2009 VA 
examination report indicates that the Veteran had no irritable 
bowel syndrome or spastic colon or any complaints with respect to 
those disorders.  However, in the recently submitted evidence, 
there are treatment records, including clinical test results, 
relevant to the Veteran's service-connected spastic colon.  As 
this evidence was not available for consideration by any of the 
VA examiners and such evidence appears to have been deemed 
necessary for adequate assessment of the Veteran's disability by 
these examiners, the Board determines that another remand is 
required to allow for another VA examination to assess the 
current nature and severity of the service-connected spastic 
colon disorder, particularly in light of the evidence now 
associated with the claims file. 

Additionally, with regard to the Veteran's service connection 
claim, the Board finds that the VA examination conducted with 
regard to this claim is inadequate.  The only VA examination 
report relevant to this claim is dated in November 2009.  The 
November 2008 VA examination reports do not reflect clinical 
examination directed at the Veteran's hands or vascular system.  
The November 2009 VA examiner stated that there were no current 
complaints referable to vascular disorders of the hand, no 
disabilities claimed, and no claim pursued.  These statements are 
blatantly incorrect as the Veteran is clearly pursuing a claim 
for service connection for vascular disorders of the hand.  
Moreover, the Board notes that the examiner stated that the 
computer medical record was reviewed, but that he does not 
indicate that he reviewed the entire claims file.  The lack of a 
claims file does not necessarily render a VA examination 
inadequate.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  
However, given the inaccuracy of the report, the Board can only 
conclude that a review of the claims file would have been of 
benefit to the examiner. 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service-connected 
spastic colon with dyspepsia.  The claims 
file, to include a copy of this Remand and 
all newly submitted treatment evidence, 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed and 
their results documented.  

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed vascular disorder 
of the hands.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the record, 
the examiner should respond to the 
following:

Is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
vascular disorder of the hands 
exhibited by the Veteran currently, 
i.e., at the time he filed his claim 
in February 2004 to the present, is 
related to his military service?

The Board requests that the examiner 
address the findings in the record of a 
MGUS and whether that disorder is in any 
way demonstrative of a vascular disorder, 
and if so, whether the disorder is related 
to the Veteran's military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the December 2009 
supplemental statement of the case.  If 
any claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


